Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2021

                                     No. 04-20-00569-CV

     CITY OF SAN ANTONIO BY AND THROUGH THE SAN ANTONIO WATER
                               SYSTEM,
                               Appellant

                                               v.

                               CAMPBELLTON ROAD, LTD,
                                      Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-13949
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due May 6, 2021.

       It is so ORDERED on April 7, 2021.

                                                          PER CURIAM




       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT